Citation Nr: 9900336	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-33 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral otitis media 
and left eustachian tube dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has otitis media and left 
eustachian tube dysfunction which began during his military 
service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim of entitlement to 
service connection for bilateral otitis media and left 
eustachian tube dysfunction is well grounded.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
otitis media and left eustachian tube dysfunction is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for bilateral otitis media 
and left eustachian tube dysfunction is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Review of the service medical records 
shows that in February and April 1970, the veteran was 
diagnosed with left otitis media.  In January 1975, he was 
treated for a pimple in the left ear.  Later the same month 
an assessment of left otitis media was made.  In July 1978, 
the veteran complained of experiencing an ear ache for five 
days.  The diagnosis was otitis media and external otitis.  
In August 1978 a furuncle in the left ear was diagnosed.  
Later the same month, acute external otitis was treated.  
Subsequent treatment records note the condition was 
resolving.  

In October 1978, mild eustachian tube congestion was 
reported.  A diagnosis of resolving left otitis media was 
made in March 1983.  In April 1983 and May 1985 the 
assessment was left secretory otitis media.  In June 1988, 
the veteran was treated for serous otitis.  In June 1990 
eustachian dysfunction was assessed.  A tympanometry was 
normal.  

On the report of examination conducted in March 1993 in 
connection with his retirement from military service, 
clinical evaluation of the veteran's ears was normal.  The 
veteran reported on the Report of Medical History portion of 
the examination that he had had problems with his ears.  It 
was noted that the veteran had a torn left ear drum in 1967 
which healed spontaneously and fully.  

A VA audio ear disease examination was conducted in December 
1993.  The veteran complained of his ears being regularly 
stuffed up.  Physical examination revealed no abnormality.  
It was determined that an infectious disease of the middle or 
inner ear was not present.  The diagnosis was mild high 
frequency hearing loss.  

VA outpatient treatment records are associated with the 
claims file.  There were no complaints of, diagnosis of or 
treatment for bilateral otitis media or left eustachian tube 
dysfunction evidenced by these records.  

Private treatment records from G. N., M.D., are of record.  
There were no complaints of, diagnosis of or treatment for 
bilateral otitis media or left eustachian tube dysfunction 
evidenced by these records.  

A VA audio-ear disease examination was conducted in November 
1996.  The veteran complained of hearing loss and bilateral 
tinnitus.  Physical examination revealed that the auricles, 
external canals, tympanic membranes, tympanum and mastoids 
were all normal.  No active ear disease was found to be 
present.  No ear disease affecting any function other than 
hearing was present.  


Criteria.  The threshold question that must be resolved with 
regard to a claim is whether the veteran has presented 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, that is a claim 
which is meritorious on its own or capable of substantiation.

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis.  Section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, while the veteran is competent to establish 
that he experiences symptoms, such as his ears being stuffed 
up, only a person with medical expertise is competent to 
offer a medical diagnosis.  The veterans lay assertions that 
he suffer from a particular disease cannot constitute 
cognizable evidence to establish the presence of such a 
disease.  There must be competent evidence (a medical 
diagnosis) of a current disability, in this case, otitis 
media and/or left eustachian tube dysfunction.  In the 
absence of such a diagnosis, the veterans claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board finds the veteran's claim of entitlement to service 
connection for bilateral otitis media and left eustachian 
tube dysfunction to be not well-grounded.  The veteran was 
treated several times during active duty for ear disorders 
including otitis media and eustachian tube dysfunction.  The 
last treatment for an ear disorder in-service occurred in 
June 1990.  Neither otitis media nor eustachian tube 
dysfunction are shown to have been chronic conditions as 
evidenced by the fact that at the time of examinations 
conducted in March 1993, December 1993, and November 1996, no 
such ear disease was found.

There is no medical evidence of the post-service existence of 
otitis media and/or eustachian tube dysfunction.  At the time 
of the VA examinations conducted in December 1993 and 
November 1996 no ear diseases were found.  There is no 
evidence of the existence of otitis media and/or eustachian 
tube dysfunction included in the private or VA outpatient 
treatment records associated with the claims file.  

The only evidence of record tending to indicate that the 
veteran has bilateral otitis media and/or left eustachian 
tube dysfunction consists of the veteran's own allegations.  
The veteran, however, is a lay person.  A lay person is not 
competent to make a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Thus the veteran's 
allegations that he currently has otitis media and eustachian 
tube dysfunction is without probative weight.  The allegation 
is clearly beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

As there is no competent evidence of record of the existence 
of bilateral otitis media and left eustachian tube 
dysfunction, the Board must deny the veteran's claim of 
entitlement to service connection for bilateral otitis media 
and left eustachian tube dysfunction as not well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not presented a well-grounded claim for 
service connection for bilateral otitis media and left 
eustachian tube dysfunction, the doctrine of reasonable doubt 
does not apply to his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for bilateral otitis media 
and left eustachian tube dysfunction, the appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
